UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2007 BIOSANTE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 001-31812 58-2301143 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 111 Barclay Boulevard Lincolnshire, Illinois 60069 (Address of principal executive offices) (Zip Code) (847) 478-0500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 —Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On November 2, 2007, BioSante Pharmaceuticals, Inc. entered into a Fifth Amendment to the Lease with LaSalle Bank National Association, as successor trustee to American National Bank and Trust Company of Chicago effective as of November 2, 2007.The Fifth Amendment amends the Lease, dated as of December 19, 2003, as amended, between BioSante and LaSalle Bank National Association.The Amendment is filed as Exhibit 10.1 to this report and is incorporated herein by this reference. The Amendment, among other things, · extends the term of the Lease, as amended, from March 21, 2008 to March 21, 2009; · increases the annual base rent in 2009 from approximately $90,000 to approximately $93,500 and increases the annual base rent in 2010 from approximately $93,500 to approximately $97,000; · sets terms on the payment of work to be done on the premises by the landlord; and · includes provisions for one year lease extension terms. Section 9—Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibit is filed herewith: Exhibit No. Description 10.1 Fifth Amendment to Lease dated as of November 2, 2007 by and between BioSante Pharmaceuticals, Inc. and LaSalle Bank National Association, as successor trustee to American National Bank and Trust Company of Chicago. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOSANTE PHARMACEUTICALS, INC. By: /s/ Phillip B. Donenberg Phillip B. Donenberg Chief Financial Officer, Treasurer and Secretary Dated:November 6, 2007 BIOSANTE PHARMACEUTICALS, INC. FORM 8-K EXHIBIT INDEX Exhibit No.Description 10.1 Fifth Amendment to Lease dated as of November 2, 2007 by and between BioSante Pharmaceuticals, Inc. and LaSalle Bank National Association, as successor trustee to American National Bank and Trust Company of Chicago.
